DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5 and 7-20 the prior art of record does not teach an electronic device, comprising: a panel having a first curved portion; and an electromagnetic wave emitting structure having a second curved portion corresponding to the first curved portion and a flat portion adjacent to the second curved portion, and the electromagnetic wave emitting structure comprising: a substrate; and a plurality of electromagnetic wave emitting units disposed on the substrate, wherein at least one of the plurality of electromagnetic wave emitting units is in the second curved portion, and the plurality of electromagnetic wave emitting units comprise: a plurality of first electromagnetic wave emitting units in the flat portion, wherein the plurality of first electromagnetic wave emitting units have a first pitch; and a plurality of second electromagnetic wave emitting units in the second curved portion, wherein the plurality of second electromagnetic wave emitting units have a second pitch, and the second pitch is different from the first pitch.
Choi US 2016/0054614 as previously cited does teach an electronic device, comprising: a panel having a first curved portion; and an electromagnetic wave emitting structure having a second curved portion corresponding to the first curved portion and a flat portion adjacent to the second curved portion, and the electromagnetic wave emitting structure comprising: a substrate; and a plurality of electromagnetic wave emitting units disposed on the substrate, wherein at least one of the plurality of electromagnetic wave emitting units is in the second curved portion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871